DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “various aspects of the present disclosure generally relate to” (line 1), “in some aspects” (line 2) and “numerous other aspects” (last ine) which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 4-5 and 13-15 are objected to because of the following informality:  
Claim 4 recites, “for full-duplex communication” (last line). It is suggested to replace it with “for the full-duplex communication” for clarity. Claim 5 is objected to at least based on a similar rational applied to claim 4.
 Claim 13 recites, “a receive-only condition or a transmit/receive condition ...” (line 3). It is suggested to replace it with “the receive-only condition or the transmit/receive condition ...” for clarity. Claims 14-15 are objected to at least based on a similar rational applied to claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-17 and 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites, “whether the reference signal is associated with the full-duplex operation indicates whether a beam corresponding to the reference signal is associated with a transmit-only condition, a receive-only condition, or a transmit/receive condition”. It is unclear whether “a transmit/receive condition” is the same as (1)  transmit-only condition, (2) receive-only condition, or (3) transmit AND receive condition (as in full-duplex operation). Claims 13-17 and 25-26 are rejected at least based on a similar rational applied to claim 12. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 6, 12, 18-21, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886).

Regarding claim 1, Noh’978 teaches, an apparatus for wireless communication at a user equipment (UE) [FIGS. 3 and 6; ¶0071-0078, an apparatus for wireless communication at a terminal 120], comprising: 
a memory [¶0072, storage unit 320; note that every wireless terminal has memory]; and 
one or more processors, coupled to the memory, configured to [¶0072, control unit; note that every wireless terminal has a processor coupled to the memory]: 
receive information indicating whether a reference signal is associated with a full direction operation [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, (the terminal) receives indication information (steps 620 or 910) indicating whether a reference signal is associated with a use used for downlink transmission, is a use used for uplink transmission, or is a use used for all of downlink transmission and uplink transmission]; 
receive the reference signal [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, (the terminal) receives the reference signal (step 630)]; and 
transmit feedback [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, (the terminal) transmits an uplink transmission (step 650)] based at least in part on the reference signal [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, based on the reference signal transmitted] and information indicating whether the reference signal is associated with the full direction operation [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, based on the indication information whether the reference signal is associated with a use used for downlink transmission, is a use used for uplink transmission, or is a use used for all of downlink transmission and uplink transmission].
Although Noh’978 teaches, “receive information indicating whether a reference signal is associated with a full direction operation ... transmit feedback based at least in part on the reference signal and the information indicating whether the reference signal is associated with the full direction operation” as set forth above, Noh’978 does not explicitly teach (see, emphasis), the reference signal is associated with a full-duplex operation.
	However, Chung teaches, a reference signal is associated with a full-duplex operation [FIGS. 3 and 5-6; ¶0103-0112, the reference signal is used for effective SINR for FD communications based on (1) a measured SINR of the reference signal and (2) one or more measured self-interference cancelation levels; note that the reference signal is associated with the FD operation], transmits feedback based on a reference signal [FIGS. 3 and 5-6; ¶0103-0112, (the computing device/mobile device) reports/transmits full-duplex CQI reporting (i.e., feedback) based on the reference signal].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 with the teachings of Chung since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, "the information indicating whether the reference signal is associated with the full-duplex operation" as set forth above, and Noh’978 further teaches (see, emphasis), wherein the reference signal is transmitted on a beam [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the reference signal is transmitted on a beam determined in step 610; note that every reference signal is transmitted on at least one beam], and wherein the information ... indicates whether the beam is associated with the full directions operation [FIG. 6-7 and 9; ¶0103 and 0109-0111, note that since the reference signal is associated with the full-direction operation, a beam on which the reference signal is transmitted is also associated with the full-direction operation].  

Regarding claim 3, Noh’978 in view of Chung teaches, all the limitations of claim 1 as set forth above and particularly, “full-duplex operation”, and Noh’978 further teaches (see, emphasis), wherein the information indicating whether the reference signal is associated with the full-directions operation indicates that the reference signal is for full-directions beam selection [FIG. 6-7 and 9; ¶0103 and 0109-0111, note that the reference signal (or beam on which the reference signal is transmitted) indicated by the indication information is for a use used for all of downlink transmission and uplink transmission].

Regarding claim 6, Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, "the information indicating whether the reference signal is associated with the full-duplex operation" as set forth above, and Noh’978 further teaches, wherein the information ... is indicated in a reference signal configuration for the reference signal [¶0110, note that the indication information is transmitted through DCI].

Regarding claim 12, Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, "the information indicating whether the reference signal is associated with the full-duplex operation" as set forth above, and Noh’978 further teaches, the information ... indicates whether a beam corresponding to the reference signal is associated with a transmit-only condition, a receive-only condition, or a transmit/receive condition [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the indication information (steps 620 or 910) indicating whether the reference signal is associated with a use used for downlink transmission (i.e., receive-only condition), is a use used for uplink transmission  (i.e., transmission-only condition), or is a use used for all of downlink transmission and uplink transmission (i.e., transmit/receive condition)].

Regarding claim 18, claim 18 is merely different from claim 1 in that it recites claimed features from the perspective of a base station without adding further patentable feature. Thus, claim 18 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 27, claim 27 recites similar features to claim 1 without adding any patentable features. Thus, claim 27 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 29, claim 29 recites similar features to claim 18 without adding any patentable features. Thus, claim 29 is rejected at least based on a similar rational applied to claim 18.
 
Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 2.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886) and further in view of Zhang’857 et al (US Publication No. 2019/0013857).

Regarding claim 4, although Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, “full-duplex operation” as set forth above, Noh’978 in view of Chung does not explicitly teach (see, emphasis), 
receive a set of reference signals on a set of beams; 
determine that the set of beams are suitable for a communication by the UE; and 
transmit information indicating a set of reference signal identifiers corresponding to the set of reference signals based at least in part on the set of beams being suitable for communication by the UE.  
However, Zhang’857 teaches, 
receive a set of reference signals on a set of beams [¶0025, (UE) receives a set of BRSs, each BRS uses different Tx beams; note that the Tx beams includes one or more beams to be selected as suitable for communication]; 
determine that the set of beams are suitable for a communication by the UE [¶0025, (the UE) measures the BRSes transmitted from eNB and selects the one or more suitable transmission beams (i.e., the set of beams) for a communication by the UE]; and 
transmit information indicating a set of reference signal identifiers corresponding to the set of reference signals based at least in part on the set of beams being suitable for the communication by the UE [¶0025, (the UE) reports/transmits the suitable beams based on the selected result on the suitable beams; note that beam index (i.e., reference signal identifiers)  identifying the selected beam can be transmitted from the UE, see, ¶0103].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Zhang’857 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 5, Noh’978 in view of Chung and Zhang’857 teaches, all the limitations of claim 4 and particularly “full-duplex communication” as set forth above and Zhang’857 further teaches, wherein all subsets of beams of the set of beams are suitable for communication by the UE [¶0025, (the UE) measures the BRSes transmitted from eNB and selects the one or more suitable transmission beams (i.e., the set of beams) for a communication by the UE; note that the selected suitable transmission beams are already selected as suitable, their all subsets are also suitable].

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886) and further in view of Wang et al (US Publication No. 2020/0373988).

Regarding claim 7, although Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, “full-duplex operation” as set forth above and Noh’978 further teaches, the information indicating whether the reference signal is associated with the full-directions operation indicates a reference signal transmitted using a transmit beam that can be used for full-directions operation [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, the indication information indicates the reference signal transmitted using the corresponding transmit beam that can be used for all of downlink transmission and uplink transmission (i.e., full-direction operation)], Noh’978 in view of Chung does not explicitly teach (see, emphasis), the reference signal and a transmit beam are modified to be a set of reference signals and a set of transmit beams.
	However, Wang teaches, the reference signal and a transmit beam are a set of reference signals and a set of transmit beams [FIG. 2; ¶0048-0049, a group of Tx beams are selected to be used for communication; note that the group of Tx beams are also considered as a group of reference signals, or there should be a group of reference signals transmitted using the group of Tx beams].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Wang since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 7.

Claims 8-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886) and further in view of Nagaraja et al (US Publication No. 2018/0249453).

Regarding claim 8, although Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, “full-duplex operation” as set forth above and Noh’978 further teaches, wherein a transmit beam is suitable for full-direction communication by a base station that transmits the reference signal [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, the indication information indicates that the reference signal transmitted using the Tx beam is used for all of downlink transmission and uplink transmission (i.e., full-directions communication) by the base station 510 that transmits the reference signal], Noh’978 in view of Chung does not explicitly teach (see, emphasis), the transmit beam is modified to be all subsets of beams of the set of transmit beams.
	However, Nagaraja teaches, the transmit beam is modified to be all subsets of beams of the set of transmit beams [FIGS. 4A-4B; ¶0067-0071, odd-indexed beams are selected to be used for communication, which implies the odd-indexed beams (i.e., all subsets of beams of the set of transmit beams) are suitable for communication used to transmit a group of BRSs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Nagaraja since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 9, although Noh’978 in view of Chung teaches, all the limitations of claim 1 and particularly, "full-duplex operation” as set forth above and Noh’978 further teaches, wherein the information ... indicates a reference signal transmitted using a beam [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, the indication information indicates the reference signal transmitted using the corresponding transmit beam that can be used for all of downlink transmission and uplink transmission (i.e., full-direction operation)], Noh’978 in view of Chung does not explicitly teach (see, emphasis), the reference signal transmitted using the beam is modified to be a set of reference signals transmitted using a set of transmit beams that cannot be used jointly for a communication operation.   
	However, Nagaraja teaches, the reference signal transmitted using the beam is modified to be a set of reference signals transmitted using a set of transmit beams that cannot be used jointly for a communication operation [FIGS. 4A-4B; ¶0067-0071, a group of BRSes transmitted using the odd-indexed beams; note that the odd-indexed beams are not used jointly for communication].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Nagaraja since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 10, Noh’978 in view of Chung and Nagaraja teaches, all the limitations of claim 9 as set forth above, and Nagaraja further teaches, wherein the set of transmit beams are all associated with a same transmit-receive point or a same antenna panel [FIGS. 4A-4B; ¶0067-0071, note that the odd-indexed beams are associated with a same base station 402/TRP].

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886) and further in view of Nagaraja et al (US Publication No. 2018/0249453) and further in view of Shao et al (US Publication No. 2020/0344031).

Regarding claim 11, although Noh’978 in view of Chung and Nagaraja teaches, all the limitations of claim 9 and Nagaraja further teaches, wherein the set of transmit beams is a first set of transmit beams [FIGS. 4A-4B; ¶0067-0071, note that the odd-indexed beams is a first group of Tx beams], and  ... receive information indicating a set of reference signal identifiers associated with a set of reference signals transmitted using a second set of transmit beams [FIGS. 4A-4B; ¶0066-0071, receive configuration information indicating block indexes associated with even-indexed beams], Noh’978 in view of Chung and Nagaraja does not explicitly teach (see, emphasis), wherein a beam from the first set of transmit beams and a beam from the second set of transmit beams can be used jointly for operation.  
	However, Shao teaches, a beam from the first set of transmit beams and a beam from the second set of transmit beams can be used jointly for operation [¶0254, a reference signal from a first reference signal group and a reference signal from a second reference signal group can be used for joint decoding].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung and Nagaraja with the teachings of Shao since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886) and further in view of Zhang’450 et al (US Publication No. 2022/0279450).

Regarding claim 13, although Noh’978 in view of Chung teaches, all the limitations of claim 12 and particularly, "the reference signal is associated with a transmit-only condition, a receive-only condition, or a transmit/receive condition ... for the full-duplex operation” as set forth above and Noh’978 further teaches, wherein the reference signal is associated with the transmit-only condition [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the indication information (steps 620 or 910) indicates that the reference signal is associated with a use used for uplink  transmission], Noh’978 in view of Chung does not explicitly teach (see, emphasis), select another beam, associated with another condition.
	However, Zhang’450 teaches, when a reference signal is associated with one condition, select another beam, associated with another condition [¶0114, 0119 and 0121-0123, when a reference signal is associated with DL RS (i.e., one condition), the UE determines a transmit beam (i.e., another beam) that the UE should use to transmit UL RS (i.e., associated with another condition)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Zhang’450 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, although Noh’978 in view of Chung teaches, all the limitations of claim 12 and particularly, "the reference signal is associated with a transmit-only condition, a receive-only condition, or a transmit/receive condition ... for the full-duplex operation” as set forth above and Noh’978 further teaches, wherein the reference signal is associated with the receive-only condition [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the indication information (steps 620 or 910) indicates that the reference signal is associated with a use used for downlink transmission (note that from the UE standpoint of view, the downlink transmission is a receive operation)], Noh’978 in view of Chung does not explicitly teach (see, emphasis), select another beam, associated with another condition.
	However, Zhang’450 teaches, when a reference signal is associated with one condition, select another beam, associated with another condition [¶0114, 0119 and 0121-0123, when a reference signal is associated with DL RS (i.e., one condition), the UE determines a transmit beam (i.e., another beam) that the UE should use to transmit UL RS (i.e., associated with another condition)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Zhang’450 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, although Noh’978 in view of Chung teaches, all the limitations of claim 12 and particularly, "the reference signal is associated with a transmit-only condition, a receive-only condition, or a transmit/receive condition ... for the full-duplex operation” as set forth above and Noh’978 further teaches, wherein the reference signal is associated with the transmit/receive condition [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the indication information (steps 620 or 910) indicates that the reference signal is associated with a use used for all of downlink transmission and uplink transmission (i.e., transmit/receive condition)], Noh’978 in view of Chung does not explicitly teach (see, emphasis), select another beam, associated with another condition.
	However, Zhang’450 teaches, when a reference signal is associated with one condition, select another beam, associated with another condition [¶0114, 0119 and 0121-0123, when a reference signal is associated with DL RS (i.e., one condition), the UE determines a transmit beam (i.e., another beam) that the UE should use to transmit UL RS (i.e., associated with another condition)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Zhang’450 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 16-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Noh’978 et al (US Publication No. 2020/0091978) in view of Chung et al (US Publication No. 2017/0141886) and further in view of Ko et al (US Publication No. 2022/0060221).

Regarding claim 16, although Noh’978 in view of Chung teaches, all the limitations of claim 1 as set forth above and Noh’978 further teaches, determine whether a receive beam corresponding to the reference signal is associated with a transmit-only condition, a receive-only condition, or a transmit/receive condition [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the indication information (steps 620 or 910) indicating whether the reference signal is associated with a use used for downlink transmission (i.e., receive-only condition), is a use used for uplink transmission  (i.e., transmission-only condition), or is a use used for all of downlink transmission and uplink transmission (i.e., transmit/receive condition)], and wherein the feedback is based at least in part on the determination [FIG. 6-7 and 9; ¶0101-0103, 0109-0111 and 0118, note that the uplink transmission (step 650) is based on determination on the indication information], Noh’978 in view of Chung does not explicitly teach (see, emphasis), wherein the feedback indicates whether the receive beam is associated with the transmit/receive condition.
	However, Ko teaches, wherein feedback indicates whether a beam is associated with transmit/receive condition [¶0245, UE report/feedback at least one beam index such as an SSB index; note that the SSB is associated with a downlink condition, which indicates whether the corresponding beam is associated with transmit/receive condition or not].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Ko since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, although Noh’978 in view of Chung teaches, all the limitations of claim 1 as set forth above and Noh’978 further teaches, determine whether a receive beam corresponding to the reference signal is associated with a transmit/receive condition [FIG. 6-7 and 9; ¶0101-0103 and 0109-0111, the indication information (steps 620 or 910) indicating whether the reference signal is associated with a use used for all of downlink transmission and uplink transmission (i.e., transmit/receive condition)], Noh’978 in view of Chung does not explicitly teach (see, emphasis), wherein the feedback indicates whether the receive beam is associated with the transmit/receive condition.
	However, Ko teaches, wherein feedback indicates whether a beam is associated with transmit/receive condition [¶0245, UE report/feedback at least one beam index such as an SSB index; note that the SSB is associated with a downlink condition, which indicates whether the corresponding beam is associated with transmit/receive condition or not].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Noh’978 in view of Chung with the teachings of Ko since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 16.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 17.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Noh’802 et al (US Publication No. 2016/0099802) [¶0006]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469